Name: Commission Regulation (EEC) No 4136/87 of 9 December 1987 determining the conditions of entry of horses intended for slaughter under subheading 0101 19 10 of the combined nomenclature
 Type: Regulation
 Subject Matter: agricultural activity;  means of agricultural production;  tariff policy
 Date Published: nan

 31 . 12 . 87No L 387 / 60 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 4136 / 87 of 9 December 1987 determining the conditions of entry of horses intended for slaughter under subheading 0101 19 10 of the combined nomenclature Whereas since the tariff reduction on the slaughter of imported horses is high , it is necessary to make provision , in particular , for : 1 . the importer to be required to ensure that the horses are slaughtered , as well as to give security for and , where necessary , to pay the difference between the customs duty under subheading 0101 19 90 and that under subheading 0101 19 10 of the combined nomenclature ; 2 . the horses to be identified in such a manner that they may be traced continuously from the time they enter into free circulation until their slaughter ; 3 . conveyance of horses between the customs office and the slaughterhouse to be by duly sealed means of transport ; 4 . proof to be produced that the horses have been slaughtered in accordance with the conditions laid down in this Regulation . Whereas while there is no harmonization at Community level of health provisions relating to horses intended for slaughter , such horses are not in practice removed from one Member State to another ; whereas under these conditions it does not appear necessary to lay down provisions concerning the transfer of such horses from one Member State to another ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 2658 / 87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (*), and in particular Article 11 thereof, Whereas Council Regulation (EEC) No 950 / 68 of 28 June 1968 on the Common Customs Tariff ( 2 ), as last amended by Regulation (EEC) No 3529 / 87 ( 3 ), established the Common Customs Tariff on the basis of the nomenclature of the Convention of 15 December 1950 concerning the nomenclature to be used for the classification of goods in customs tariffs ; Whereas , on the basis of Council Regulation (EEC ) No 97 / 69 of 16 January 1969 on measures to be taken for the uniform application of the nomenclature of the Common Customs Tariff ( 4 ), as last amended by Regulation (EEC ) No 2055 / 84 ( 5 ), Commission Regulation (EEC) No 485 / 79 ( 6 ) determined the conditions of entry of horses intended for slaughter under subheading 01.01 A II of the Common Customs Tariff; Whereas Regulation (EEC) No 2658 / 87 has repealed and replaced , on the one hand , Regulation (EEC) No 950 / 68 in adopting the new tariff and statistical nomenclature ( combined nomenclature ) based on the International Convention on the Harmonized Commodity Description and Coding System and , on the other hand , Regulation (EEC ) No 97 / 69 ; whereas it is consequently appropriate , for reasons of clarity , to replace Regulation (EEC) No 485 / 79 by a new regulation taking over the new nomenclature as well as the new legal base ; whereas , for the same reasons , it is appropriate to incorporate in this new text all the amendments made to date ; Whereas Regulation (EEC) No 2658 / 87 refers in subheading 0101 19 10 to horses for slaughter ; whereas entry of such horses under this subheading is subject to conditions laid down in the relevant Community provisions ; whereas , in order to ensure uniform application of the nomenclature and rates of duty of the combined nomenclature , provisions are necessary to fix those conditions ; HAS ADOPTED THIS REGULATION: Article 1 The entry under subheading 0101 19 10 of the combined nomenclature of horses intended for slaughter shall be subject to the conditions of Articles 2 to 7 . Article 2 .1 . At the time of entry into free circulation , each horse must be identified to the satisfaction of the competent authorities by a clearly legible mark resulting from the removal of hair , by means of scissors or otherwise , from the left shoulder , comprising the mark 'X' to indicate that the horse is intended for slaughter , and a number to enable a horse to be identified from the time of entry into free circulation to the time of slaughter . ( ») OJ No L 256 , 7 . 9 . 1987 , p. 1 . ( 2 ) OJ No L 172 , 22 . 7 . 1968 , p. 1 . ( 3 ) OJ No L 336 , 26 . 11 . 1987 , p. 3 ( 4 ) OJ No L 14 , 21 . 1 . 1969 , p. 1 . ( 5 ) OJ No L 191 , 19 . 7 . 1984 , p. 1 . ( 6 ) OJ No L 64 , 14 . 3 . 1979 , p. 49 . 31 . 12 . 87 Official Journal of the European Communities No L 387 / 61 This marking must be done either before or at the time of release of the horses for free circulation . 2 . The details of the marking shall be given in the entry for free circulation of the horses concerned . A copy of this entry shall accompany the horses , and must reach the authority referred to in Article 4 ( 1 ). fulfilled , the competent authority must immediately inform the competent customs authority , which shall take action as necessary . Article 6 1 . The importer shall : ( a ) ensure that the horses are slaughtered in accordance with the conditions laid down in this Regulation ; ( b ) provide security , the form of which shall be specified by the competent authorities , in respect of the difference between the amount resulting from the application , at the date of acceptance by the competent authorities of the entry for release of the horses into free circulation , of the customs duty under subheading 0101 19 90 and that under subheading 0101 1910 of the combined nomenclature ; ( c) pay the difference referred to in ( b ) where the conditions laid down in this Regulation have not been complied with , except where in the opinion of the competent authorities there are no grounds for considering that a fraudulent act has been committed ; ( d ) at their request , allow the competent authorities to inspect all books , documents and accounts relating to the horses in question ; ( e ) submit to any measure of control which the competent authorities may deem appropriate to check the actual slaughter of the horses . 2 . The security shall be released immediately after either provision of proof of slaughter under the conditions laid down in this Regulation , or payment of the difference referred to in paragraph 1 (b ). Article 7 For the purposes of this Regulation , the territory of the Benelux Economic Union shall be considered to be a single Member State . Article 3 1 . After completion of the customs formalities relating to entry into free circulation , the horses must be brought directly by means of transport duly sealed by the competent authority , without prejudice to any national provisions concerning the breaking and replacement of seals in cases of emergency , to a slaughterhouse recognized by the competent authorities , to be slaughtered . 2 . On arrival at the slaughterhouse , the vehicle must be unsealed and the horses discharged in the presence of the competent authority . 3 . However , the provisions of paragraphs 1 and 2 do not apply when the customs office where the formalities referred to in paragraph 1 are completed is in the slaughterhouse , if the horses are immediately taken into the charge of the authority referred to in Article 4 ( 1 ). Moreover , when the customs office at which the formalities referred to in paragraph 1 are completed is in the immediate vicinity of the slaughterhouse , the competent authority may , instead of using seals , take appropriate control measures to ensure that the horses are transferred directly to the slaughterhouse and are taken into the charge of the authority referred to in Article 4 ( 1 ). Article 4 1 . Proof that the horses have been slaughtered must be supplied , either by a certificate issued by the authority empowered to do so , or by an endorsement added by that authority to the copy entry referred to in Article 2 (2 ) which establishes that the identity of the slaughtered animals conforms with the details set out on the entry into free circulation . 2 . Within 1 8 days from the date of acceptance of the entry into free circulation of the horses , proof that slaughter has taken place must reach the customs office where the said entry was presented , either directly from the authority referred to in paragraph 1 , or , on its behalf, from the importer , in accordance with the decision of the Member State concerned . Article 8 Regulation (EEC ) No 485 / 79 is hereby repealed . Article 9 Each Member State shall inform the Commission of the steps taken by its central administration for the purpose of applying this Regulation . The Commission shall forthwith communicate this information to the other Member States . Article 5 If on arrival at the slaughterhouse the horse cannot be identified , or the provisions of Article 3 have not been Article 10 This Regulation shall enter into force on 1 January 1988 . No L 387 / 62 Official Journal of the European Communities 31 . 12 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 December 1987 . For the Commission COCKFIELD Vice-President